DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 12/6/2021 and 3/31/2022 have been considered.  

Drawings
The drawings filed on 12/6/2021 are accepted.  

Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: UPF node, SMF node, NWDAF node in claims 12, 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See for example [0058], Fig. 6 and Fig. 7A & B.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 5, 10-12, 14, 15, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US-2020/0252813 hereinafter, Li).
Regarding claim 2, Li teaches a method comprising:
at a first user plane function (UPF) node (Fig. 16 [UFP]) for use in a mobile network (Fig. 16), receiving a data packet from a user equipment (UE) which is operative to communicate via a serving base station (BS) of the mobile network (Page 4 [0105] “The base station 114a may be part of the RAN 103/104/105”) in one or more PDU sessions anchored at the UPF node, wherein the data packet is associated with a first PDU session anchored at the UPF node; (Page 9 [0152] “The UPF 176 may be responsible for interconnecting a packet data unit (PDU) session with a data network, packet routing and forwarding, policy rule enforcement, quality of service handling for user plane traffic, and downlink packet buffering.”, Page 12 [0228] and Page 13 [0264])
receiving a first packet indicating a change to the first PDU session associated with the UE; (Page 11 [0187] and Page 15 [0330] “NWDA may generate a network performance metric indicating that some PDU session anchored at a UPF is near overloaded”)
responsive to the first packet, accessing, by a session management function (SMF) node (Page 15 [0330] “it may send a message to SMFs not to select the UPF when creating a PDU session with high data rates or with a large amount of traffic”), information from a network data analytics function (NWDAF) node (Page 15 [0330] “NWDA may generate a network performance metric indicating that some PDU session anchored at a UPF is near overloaded, and it may send a message to SMFs not to select the UPF when creating a PDU session with high data rates or with a large amount of traffic”), the information including analytics data for PDU session migration of the first PDU session to a different UPF node; (Page 12 [0206] “the NWDA may be able to keep track of the different statistics, such as the SMF's load and downlink data storage. This statistic information may be provided to an AMF and used by the AMF when selecting an SMF or by another SMF in roaming scenarios”) and
causing, by the SMF node, migration of the first PDU session to a different UPF node based on the information obtained from the NWDAF node.  (Page 11 [0199] and Page 15 [0343])
Regarding claim 4, Li teaches wherein the UPF node implements a user plane function (UPF) in a 5G mobile network.  (Page 8 [0149] and Fig. 14)
Regarding claim 5, Li teaches wherein the analytics data comprises one or more instructions to perform session migration.  (Page 11 [0199] and Page 12 [0206])
Regarding claim 10, Li teaches at the NWDAF node:
	receiving a first message from the UPF node; (Page 12 [0224-036])
	performing analytics in response to receiving the first message; (Page 12 [0237]) and
	sending, to the SMF node, a second message which includes an instruction to perform session or flow migration and/or contains resulting data from the analytics.  (Page 15 [0330])
Regarding claim 11, Li teaches at the SMF node:
	receiving the second message from the NWDAF node; (Page 15 [0330]) and
	responsive to the second message, performing session migration for the UE for migrating the first PDU session of the UE from the first UPF node to the different UPF node.  (Page 11 [0199] and Page 15 [0343])
Regarding claims 12, 14, 15, 20 and 21, claims 12, 14, 15, 20 and 21 are rejected as being the same reasons set forth above in claims 2, 4, 5, 10 and 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Dou et al. (US-2020/0170055 hereinafter, Dou).
Regarding claim 3, Li teaches the limitations of claim 2 above, but differs from the claimed invention by not explicitly reciting wherein the first packet indicating a change to the first PDU session comprises a PDU session identifier added by the UE.  
In an analogous art, Dou teaches a session management method, system and terminal (Abstract) that includes a first packet indicating a change to the first PDU session comprises a PDU session identifier added by the UE.  (Page 15 [0211] “the UE further needs to add the identifier of the first PDU session to the PDU session modification request message. With reference to the identifier of the first PDU session and the second indication, the SMF entity can determine that the UE moves out of the area corresponding to the first PDU session”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li after modifying it to incorporate the ability to recognize that a UE has modified a PDU session ID of Dou since it enables the network to recognize when a UE has changed locations that no longer support a specific PDU session.  (Dou Page 15 [0211])
Regarding claims 6 and 7, Li in view of Dou teaches wherein the change comprises an identifier indicating a new serving base station or new PDU session of the UE (Dou Page 15 [0211]) and wherein the identifier comprises a session identifier (ID) of the new PDU session of the UE.  (Dou Page 15 [0211])
Regarding claims 13, 16 and 17, the limitations of claims 13, 16 and 17 are rejected as being the same reasons set forth above in claims 3, 6 and 7. 
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Das et al. (US-2010/0281249 hereinafter, Das).
Regarding claims 8 and 9, Li differs from the claimed invention by not explicitly reciting wherein the change comprises an identifier in a header of the first packet or wherein the identifier comprises a type-length-value (TLV) in a segment routing header of the first packet.  
In an analogous art, Das teaches a MIH PDU (Abstract and Page 5 [0063]) that includes an identifier in a header of the first packet (Page 18 [0419]) or wherein the identifier comprises a type-length-value (TLV) in a segment routing header of the first packet.  (Page 18 [0419])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Li after modifying it to incorporate the ability to utilize a header and TLV encoding of Das since TLV enables faster parsing and a smaller footprint of data to convey data as compared to text based protocols.  
Regarding claims 18 and 19, the limitations of claims 18 and 19 are rejected as being the same reasons set forth above in claims 8 and 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646